Citation Nr: 1115323	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-29 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1940 to September 1945, including combat service in the Pacific Theater of Operations during World War II, and his decorations include the Combat Infantryman Badge.  The Veteran died in February 2009 and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied entitlement to service connection for the cause of the Veteran's death.

The appellant testified before the undersigned Acting Veterans Law Judge (AVLJ) at a July 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

This matter was remanded by the Board in September 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  On the death certificate, the immediate cause of the Veteran's death was listed as Alzheimer's dementia and the underlying cause of death was history of cerebrovascular disease (CVA).

2.  At the time of the Veteran's death, he was service-connected for an anxiety disorder with depressive features, bilateral varicose veins, bilateral external otitis, left inguinal hernia, amebic dysentery with irritable colon, hepatitis, a cholecystectomy scar, epidermophytosis, a benign tumor of the right abdomen and right hip arthritis.

3.  A service-connected disease or disability did not hasten or otherwise contribute to the cause of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause death or contribute substantially or materially to cause the Veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353- 23,356 (Apr. 30, 2008).

In a claim for dependency and indemnity compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a July 2009 post-rating letter, the RO notified the appellant of what evidence was required to substantiate her DIC claim, including what evidence was required to substantiate a claim based on a condition not yet service connected.  This letter informed her of what evidence VA would obtain, what evidence she was expected to provide, and of what assistance the VA could provide the appellant in obtaining this evidence.  This letter also notified the appellant of what disabilities for which the Veteran was service connected at the time of his death.  Although this notice was provided after initial adjudication, this letter provided VCAA-compliant notice in accordance with Pelegrini and Hupp.

The Veteran's status as a veteran has been substantiated.  The remaining elements of proper Dingess notice were provided in the July 2009 letter.

After the issuance of each notice described above, and opportunity for the appellant to respond, the statement of the case (SOC) issued in August 2009 and a supplemental SOC (SSOC) issued in January 2011 reflect readjudication of the claim.  Hence, although the VCAA-compliant notice post-dates the rating decision on appeal, the appellant is not shown to be prejudiced by the timing of this notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service medical records, post-service VA and private medical records, including VA examination reports, the Veteran's death certificate, and two VA opinions.  Also of record and considered in connection with the claim on appeal are a hearing transcript and various written statements provided by the appellant and by her representative, on her behalf.

In September 2010, the Board remanded the instant claim to obtain additional VA treatment records and various private treatment records, after which a VA opinion to determine whether there was a relationship between a disease or injury of service origin and the Veteran's death.  Additional VA treatment records and various private treatment records also were associated with the claims file.  A VA opinion was obtained in December 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board also notes that the provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the July 2010 hearing, the undersigned clarified the substance of the appellant's claim and explained what evidence was required to substantiate her claim and suggested additional evidence that might be obtained.  The Board therefore concludes that it has fulfilled its duty under Bryant.  In light of the above, the Board finds that no additional action to further develop the record in connection with this claim is warranted.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Applicable Statues and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

DIC is paid to a surviving spouse of a qualifying veteran who died from a service- connected disability.  38 U.S.C.A. § 1310; see Darby v. Brown, 10 Vet. App. 243, 245 (1997).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, supra; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.

Analysis

The appellant contends that the Veteran's service-connected varicose veins lead to his multiple CVAs and at least contributed to his eventual death.

The Veteran died in February 2009.  On the death certificate, the immediate cause of his death was listed as Alzheimer's dementia and the underlying cause of death was history of CVA.

At the time of the Veteran's death, he was service-connected for an anxiety disorder with depressive features, rated as 70 percent disabling, bilateral varicose veins, rated as 50 percent disabling, bilateral external otitis, rated as 10 percent disabling, left inguinal hernia, rated as 10 percent disabling and amebic dysentery with irritable colon, rated as 10 percent disabling.  He was also service-connected for hepatitis a cholecystectomy scar, epidermophytosis, a benign tumor of the right abdomen and right hip arthritis, with each disability rated as noncompensably disabling, 

A September 1939 service entrance examination was negative for any relevant abnormalities.  A September 1945 service discharge examination noted mild bilateral varicose veins but was normal neurologically.  The remaining service treatment records were negative for any complaints, treatments or diagnoses of Alzheimer's disease or a CVA.

Post-service VA treatment records document numerous complaints and treatments related to varicose veins.

Multiple post-service VA examinations, including those conducted in July 1948, October 1948, May 1959, August 1959, September 1962, July 1982 and October 1984 were negative for complaints, treatments or diagnoses of Alzheimer's disease.

An impression of a possible CVA was shown in a February 1997 VA treatment note and an impression of a right middle cerebral artery (MCA) infarct was made in a second February 1997 VA treatment note.

A February 1997 VA head computed tomography (CT) scan reveals bilateral basal ganglia lacune with no evidence of acute intracranial hemorrhage.

Significant peripheral artery disease (PVD) with extreme varicosities in the lower extremities was reported in a May 1999 private treatment note.

A January 2000 private treatment note reflects that the Veteran had a past history of CVAs without "much residuals."

A February 2005 private head CT scan reveals a small chronic lacunar infarction in the right basal ganglia, age-related atrophy and chronic small vessel ischemic changes.  There was no evidence of recent infarction.

A December 2006 private treatment note reflects that the Veteran presented in a paranoid state and that he had threatened his wife.  He had carried a diagnosis of moderate to severe dementia for the past five years.  Both the Veteran and the appellant reported that he had been seeing people that he thought were living in their house, that he was afraid that these people might hurt him and that he was thinking of shooting them.  At one point the previous day, he mistook his wife as part of his delusion and threatened to shoot her with a gun.  There was a gun at home so the appellant called the police due to her fear that he was going to be out of control.  According to the appellant, the Veteran had become more paranoid and delusional over the past three weeks.  Mental status examination noted that the Veteran had severe memory loss for recent as well as remote events.  He admitted to delusional and paranoid thinking and was quite insistent about talking about his past and paranoid thinking.  Physical examination revealed significant varicosities on his extremities, including a well-healing open area on the left lower leg.  An assessment of severe dementia with paranoid psychosis with adjustment disorder and mixed emotions was given.

A December 2006 private CT scan of the head revealed moderate diffuse cerebral and cerebellar atrophy, moderately prominent small vessel ischemic disease, numerous old bilateral lacunar infarcts and mild increased cerebrospinal fluid (CSF) density overlying the left brain.

A January 2007 VA treatment note reflects the appellant's reports that the Veteran suffered a slight stroke in November 2006 that affected his mind.  There was no dysphagia or other localized neurologic deficits.  A review of the private treatment records shows that the Veteran was admitted to a psychiatric ward after the appellant called the police because the Veteran was threatening to shoot her.  There he was started on Risperidone which initially was reported to be effective but later was stopped.  He later went back on his Metoprolol.  Assessments of advanced dementia with delusions/chronic anxiety and cerebrovascular disease were made.

A January 2009 private treatment note reveals asymmetric right leg swelling and senile dementia.  An accompanying chest X-ray revealed a small right-sided pleural effusion.  A concern for deep vein thrombosis (DVT) was indicated.  However, an accompanying venous Doppler of the lower right extremity found no evidence of DVT.

A January 2009 private hospital discharge summary revealed that no DVT was found on examination or by ultrasound so a pulmonary embolism seemed much less likely.  Although asymmetric leg swelling was noted on physical examination with elevated D-Dimer, DVT was ruled-out by a bilateral lower extremity venous ultrasound.

In a May 2009 treatment note, his treating VA physician indicated that the Veteran had been contacted by the medical examiner and asked about the Veteran's cause of death.  He replied that Alzheimer's disease was the reason the Veteran had been placed in hospice care.  There were at least two notes dated in February 2009 which reflect that the Veteran had been placed in hospice care at that time for refusing to eat, falling and becoming too much for his wife to handle at home due to his Alzheimer's disease.  The appellant called 911 to pick him up after a fall about a week prior to his death.  When the appellant called to inform VA of the Veteran's death, she said nothing about the possible alternative causes of death.  As the Veteran has been cremated, a healthcare provider cannot change the cause of death on the death certificate based on autopsy results and there is no evidence in the medical records suggesting that this should be done.  The Veteran had been placed under hospice care in February 2009 for problems typically associated with advanced dementia and he died less than two days later.  

In a July 2009 statement, the appellant indicated that the Veteran had an unexpected stroke in November 2006 that affected his thinking and short-term memory.  He also experienced nightmares and flashbacks.  

Following a review of the claims file, the August 2009 VA examiner opined that the Veteran's death was not caused by or contributed to his service-connected varicose veins.  In support, this VA examiner noted that varicose veins are enlarged veins that are swollen and raised above the surface of the skin.  They can be dark purple or blue and look twisted and bulging.  Varicose veins are commonly found on the back of the calves or on the side of the leg and develop when valves in the veins that allow blood to flow towards the heart stop working properly.  As a result, blood pools in the veins and causes them to get larger.  Veins are part of the vascular system and there is no correlation between varicose veins and the listed causes of death of Alzheimer's disease and CVA.  In addition, the Veteran had a complex medical history (i.e., hypertension, stroke, chronic anxiety, Alzheimer's dementia, macular degeneration, urinary incontinence, diverticulitis and pacemaker), as well as being the advanced age of 97 at the time of death.  

During a July 2010 hearing, the appellant testified that the Veteran had been prescribed stockings to prevent the blood from pooling in his legs but did not wear them consistently towards the end of his life.  He was essentially bedridden for several weeks prior to his death.  No autopsy was conducted on the Veteran.  They had been married for almost 65 years when the Veteran died.

Following a review of the claims file which included a copy of the hearing transcript and additional post-service medical records, a December 2010 VA examiner opined that the Veteran's death was most likely caused by or the result of his Alzheimer's disease.  In support, this VA examiner noted that the cause and progression of Alzheimer's disease is not well understood.  As the disease advances, symptoms included confusion, irritability, aggression, mood swings, language breakdown, long-term memory loss and general withdrawal of the senses decline.  Gradually, body functions are lost, ultimately leading to death.  The median life expectancy following a diagnosis is approximately seven years.  Currently used treatments offer symptomatic benefits but do not delay or halt the progression of the disease.  The Veteran's CVA was not caused by or the result of his service-connected bilateral varicose veins.  Varicose veins, combined with decreased activity, do increase the risk of emboli formation.  However, since this occurs in the venous system, the emboli would lead directly to the right side of the heart and into the pulmonary arteries.  They would not be able to pass through the pulmonary system into the left ventricle and therefore would not lead to a CVA.  The examiner noted that he had reviewed the Veteran's claims file, including the specific medical and nursing home records mentioned in the remand, along with a review of the Veteran's electronic medical records. 

Analysis

Based a thorough review of the record, the Board concludes that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  In this regard, the Board notes that the Veteran's September 1945 service discharge examination was negative for Alzheimer's disease or a CVA.  The first clinical evidence of a CVA was in February 1997, more than 50 years after service and in approximately 2001 for Alzheimer's disease, more than 55 years after service.  The appellant has not alleged and the clinical evidence of record does not establish a continuity of symptomatology of CVAs or Alzheimer's disease since the Veteran's discharge from active duty.

Here, the Board finds the VA examiners' opinions persuasive with regard to whether the Veteran's death was due to a disability of service origin.  The August 2009 VA examiner opined that there was no correlation between varicose veins and Alzheimer's disease or CVA.  The December 2010 VA examiner further opined that, while varicose veins coupled with inactivity increased the risk for emboli formation, such formation occurs in the venous system and would lead directly to the right side of the heart and into the pulmonary arteries.  Thus, such emboli formations would not be able to pass through the pulmonary system into the left ventricle and therefore would not lead to a CVA.  No other probative medical evidence has been submitted which suggests a nexus between the Veteran's service or his service-connected varicose veins and death.

The appellant is not competent to opine as to the etiology of the Veteran's CVAs or the cause of his death as it requires medical and scientific expertise and study to be able to provide such an opinion.  As a layperson she is competent to describe the Veteran's symptoms prior to his death.  However, the question of a medical relationship between the Veteran's service-connected varicose veins and his death requires more than direct observation to resolve and, as such, it is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the appellant is not competent to opine on this question, and her statements asserting a relationship between the Veteran's service-connected varicose veins and his death are not probative as to this question.

Although the Board is sympathetic to the appellant's situation, and by no means wishes to minimize the Veteran's contribution to this country during World War II, the Board is bound by the laws codified in Title 38 of the United States Code and the Code of Federal Regulations which govern benefits administered by VA.  Thus, the Board must apply the law as it exists and cannot extend benefits outside of these parameters.  See Owings v. Brown, 3 Vet. App. 171, 172 (1992).  It is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c) (West 2002); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)).  As the weight of the evidence is against finding a nexus between the Veteran's service-connected varicose veins and his death, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


